Title: To James Madison from Donald Fraser, 14 November 1807
From: Fraser, Donald
To: Madison, James



Sir
New York Nov. 14th. 1807

I have, according to an act of Congress relative to Copy-rights, herewith sent a copy of my "Mental Flower Garden" to be entered upon record in your office.
I have, likewise sent a Proposal for a new work, which I am about publishing.  Will you have the goodness to favour an old man (who has devoted nearly thirty Years of his life to the tuition of Youth & publishing tracts for the benefit of the rising generation) with the weight of your name?  If so, it will confer a lasting obligation upon one, who has the honor to be, with great respect, for your superior talents & patriotic Character, Your very humble Servant

D. Fraser

